                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

CHARLES D. GALLOWAY                                                                   PLAINTIFF

V.                                                      CIVIL ACTION NO. 3:20-CV-00007-RP

MASON WAGES, ANNA ROBBINS,
JEFF CHISM, CHRIS ROBERTSON, and
MISSISSIPPI                                                                       DEFENDANTS

                                             ORDER

       This matter comes before the court upon the plaintiff’s motions [22],[23] seeking

discovery of information from his underlying state prosecution and jail phone records between

himself and a particular phone number. The plaintiff advances absolutely no argument as to why

this requested information is needed. Moreover, this matter is set for a Spears hearing on April

28, 2020. Until such time as the Spears hearing is held and a determination is reached as to

whether the plaintiff’s action should proceed, the court finds the instant requests to be premature.

Accordingly, the plaintiff’s motions [22],[23] are DENIED at this time.

       SO ORDERED, this the 12th day of February, 2020.
                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
